Citation Nr: 0721370	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-21 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
claimed as secondary to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to July 
1947.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of a special 
processing unit (also known as the Tiger Team) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's claim is now in the 
jurisdiction of the Newark RO.  

In May 2007, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge in Washington, D.C.  
His motion for advancement of his appeal on the Board's 
docket was also granted at that time.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks service connection for skin cancer.  He 
contends that he developed basal cell carcinoma as a result 
of his exposure to ionizing radiation during his 
participation in Operation CROSSROADS, as well as a visit to 
Nagasaki, Japan, after the August 1945 detonation of the 
nuclear bomb.

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in three different ways.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are diseases that are presumptively service-
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Basal cell carcinoma, 
however, is not among the enumerated diseases.

Second, service connection can be established with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Skin cancer is a radiogenic disease.  Accordingly, 
in October 2004, the RO obtained a dose estimate from the 
Defense Threat Reduction Agency (DTRA), in accordance 38 
C.F.R. § 3.311(a)(2).  Based on that estimate, in November 
2004, VA's Chief Public Health and Environmental Hazards 
Officer concluded that the probability of causation for the 
veteran's individual basal cell skin cancers was 26.10% and 
37.44%.  

Since that time, however, the DTRA has apparently developed a 
new screening procedure for skin radiation dose assessments 
in certain cases.  See December 19, 2006, letter from DTRA.  
Because it appears that the veteran's case may be affected by 
these new procedures, another dose estimate is warranted.  

Finally, with respect to the third means of establishing 
service connection for a condition claimed to be due to 
exposure to ionizing radiation, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory provisions concerning radiation 
exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).  In other words, the fact that the requirements 
of a presumptive regulation are not met does not in and of 
itself preclude a claimant from establishing service 
connection by way of proof of actual direct causation.

In this case, at his May 2007 hearing, the veteran testified 
that his private dermatologist, Dr. Irwin Hametz, felt that 
his skin cancer was the result of his exposure to ionizing 
radiation during service.  The veteran testified that he 
continued to seek treatment from Dr. Hametz on a regular 
basis.

A review of the record indicates that the RO has obtained 
treatment records from Dr. Hametz for the period from 
September 1993 to March 2003 only.  More recent records have 
not yet been obtained.  Additionally, the records obtained 
from Dr. Hametz do not contain an opinion linking the 
veteran's skin cancer to his exposure to radiation during 
service.  The veteran is advised that it would be to his 
benefit to obtain a statement from Dr. Hametz to this effect.  
See Constantino v. West, 12 Vet. App. 517, 520 (1999) 
(observing the obligations of VA hearing officers to suggest 
the submission of evidence overlooked by the veteran that 
would support claims).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
additional information and authorization 
from the veteran, the RO should attempt 
to obtain any available medical records 
pertaining to the veteran from Dr. Irwin 
Hametz for the period from March 2003 to 
the present.

2.  The RO should request that the 
Defense Threat Reduction Agency (DTRA) 
provide a new reconstructed radiation 
dose estimate for the veteran, based on 
his participation in Operation CROSSROADS 
as well as his claimed presence in 
Nagasaki, Japan.  

3.  After obtaining a reconstructed dose 
estimate, the RO should refer the claim 
to VA's Under Secretary for Benefits for 
an opinion in accordance with 38 C.F.R. 
§ 3.311(c).

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



